Thomas, J.:
There are no indications that the court considered that the article charged the defendant with a crime that is in truth recognized as such by the law of the State. But he did authorize the jury in its judgment to find that the article charged that the plaintiff had done something which was the subject of *493a criminal prosecution. The inquiry authorized was not whether the plaintiff’s act as charged was legally a crime, but whether the defendant held it out to be such. The article was libelous per se, according to the charge, not because it accused the plaintiff of an act that is by law punishable as a crime, but because it held the plaintiff up to public condemnation for doing what the defendant, mistakenly or otherwise, estimated to be a crime. One may not in writing expose another to obloquy, scorn and hatred by putting him in the category of a legal offender, and then escape upon the contention that after all he was not legally punishable. In such case the charge of criminality, and not the legal accuracy of the charge, imparts the libelous' quality. Hence it is not necessary for the offended person to be able to state what crime recognized by law was invoked against him by the libeler, and in the present case the inquiry as to what particular crime the plaintiff referred to in pleading the libel is- unimportant. There may be no law that makes the plaintiff’s act criminal. The important fact is that the offender assumed that there was some such law, and falsely publishes the plaintiff as an offender against it. The injured person is not required to search for the law or to be conscious whether it exists or not. When he .is declared to have the status ascribed by the article to the plaintiff, and to be desirable as a witness before a grand jury in case he waives immunity, it is inferable that he is charged with an offense that is punishable. What it is, he is not required to know or to conjecture. The court was asked to charge that “The article in question does not charge the plaintiff with any crime.” Perchance it did not charge him with a legal offense, but that it charged that he had done something that the defendant considered criminal was properly found. That means that the defendant did charge him with crime, although it may have been mistaken as to the act being a legal crime. If the defendant wished a charge that the act of accepting and using passes as charged was not a crime, it should have asked for it. The attitude of the court was quite plain. It was not treating of actual criminal offense, but the declaration by defendant of some criminal offense, and to have charged as requested would have *494withdrawn substantially the charge. There are no errors that demand reversal, and the verdict is not excessive for an offense done with such rash disregard of plaintiff’s rights.
The judgment and order should be affirmed, with costs.
Carr and Stapleton, JJ., concurred; Putnam, J., dissented in separate memorandum, with whom Jenks, P. J., concurred.